Case 1:17-cr-00101-LEK Document 768 Filed 01/13/20 Page 1 of 1              PageID #: 6580

                                MINUTE ORDER



 CASE NUMBER:             CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:               USA vs. Anthony Williams


       JUDGE:      Leslie E. Kobayashi           DATE: 1/13/2020

COURT ACTION: EO: Further trial deadlines

Stand-by defense counsel requested clarification regarding trial exhibits, and “dark days”
anticipated for trial.

Deadline for parties to exchange exhibits and provide exhibit binders to the Court:
January 30, 2020.

Parties are to provide an original set of exhibits (in individual file folders, exhibits
marked, file folders labeled) and two (2) copies (in binders, exhibits marked and tabbed)
and a list of all exhibits shall be submitted to the Court the Thursday before trial.

Anticipated dark days for trial are, every Friday and if trial continues through March,
March 11 - March 13.


Submitted by: Agalelei Elkington, Courtroom Manager
